Warner, Chief Justice.
This is an application for a mandamus to compel the Judge of the City Court of Atlanta to sign a bill of exceptions. A motion for a new trial in a criminal case was made in the Court below and overruled, the case was brought before this Court by writ of error, and the judgment of the Court below affirmed. No second writ of error will be allowed as to any ground embraced in the original motion for a new trial, and a mandamus requiring the Judge of the Court below to sign and certify such second bill of exceptions will not be granted: See Perry vs. Gunby, 42 Georgia Reports, 41. The motion to set aside the judgment in this case on the ground that the Court had no jurisdiction, was included in the first bill of exceptions, and was *405necessarily decided by this Court in its affirmance of the judgment of the City Court. If this Court had been of the opinion that there was no jurisdiction shown on the face of the bill of indictment, we would have treated the motion for a new trial on that ground as a motion in arrest of judgment, and would have ordered the bill of indictment quashed.
Let the rule for manudamus be dischared.